Citation Nr: 0400140	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-02 302	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



REPRESENTATION

M. R. L., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney

VA Claimant represented by:  John E. Howell, Attorney



ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) found no new and material evidence had been received 
to reopen the veteran's claim of service connection for post-
traumatic stress disorder (PTSD).  The veteran subsequently 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  By a March 2001 Order, the 
Court vacated the April 2000 decision, and remanded the 
matter to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thereafter, in June 2001, the Board found that 
the proper issue was entitlement to service connection for 
PTSD, and remanded the matter to the Regional Office (RO) for 
additional development.  By an October 2001 rating decision, 
the RO granted service connection for PTSD, evaluated as 100 
percent disabling, effective October 23, 1992.

The issue of eligibility for the payment of attorney fees 
from past-due benefits is before the Board from a December 
2001 decision by the RO which determined that the veteran's 
former attorney (the attorney) was eligible for a portion of 
past-due benefits set aside for payment of attorney fees.  
Both the veteran and the attorney perfected an appeal of that 
decision.  A Decision Review Officer (DRO) decision dated in 
February 2002 held that the attorney was not eligible for 
payment of attorney fees from past-due benefits.  The 
attorney continues to disagree with this determination.

In August 2002, the Board remanded this case for the RO to 
readjudicate the issue of eligibility for payment of attorney 
fees from past-due benefits, and, if eligibility was found, 
the RO was asked to determine what constituted a reasonable 
fee under the circumstances of the case.  In March 2003, 
however, the Board acknowledged that the law provides that 
jurisdiction to review a fee agreement for reasonableness and 
to reduce a fee for excessiveness is vested solely with the 
Board.  See 38 U.S.C.A. § 5904(c)(2).  In short, the RO had 
no authority to consider the reasonableness of any fee for 
which the attorney was eligible, as directed by the Board's 
remand.  Consequently, the Board vacated the August 2002 
remand in its entirety.  That same month, the Board 
promulgated a new remand which directed the RO to 
readjudicate the issue of eligibility for the payment of 
attorney fees from past-due benefits, to include 
consideration of the effect of applicable state law on the 
viability of the pertinent contingent fee agreement after 
termination of the attorney-client relationship, as well as 
relevant federal law and precedent court decisions.

As a preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives.  
Therefore, a new remand is not required pursuant to Stegall 
v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  By an April 2000 decision, the Board found no new and 
material evidence had been received to reopen the veteran's 
claim for service connection for PTSD.  The veteran appealed 
this decision to the Court.

2.  In July 2000, the veteran and the attorney entered into a 
contingent fee agreement for payment of an attorney a fee 
equal to 20 percent of any past-due benefits awarded on the 
basis of the veteran's claim following a remand order from 
the Court.

3.  By a March 2001 Order, the Court vacated the April 2000 
decision, and remanded the matter to the Board for 
consideration of the VCAA.

4.  In July 2001, the veteran executed an Attorney-Client Fee 
Contract in favor of his current representative, and this 
agreement specifically revoked all other powers of attorney.

5.  By an October 2001 rating decision, the RO granted 
service connection for PTSD, evaluated as 100 percent 
disabling, effective October 23, 1992.

6.  The law of the state of Colorado controls the terms of 
the contingent fee agreement between the veteran and the 
attorney, including the consequences of the veteran's 
termination of this agreement.

7.  The law of the state of Colorado does not permit the 
attorney to recover attorney fees in the circumstances of 
this case.



CONCLUSION OF LAW

The criteria for the payment of attorney fees from past-due 
benefits are not met.  38 U.S.C.A. § 5904 (West 2002); 38 
C.F.R. § 20.609 (2003); Scates v. Principi, 282 F.3d 1362 
(Fed. Cir. 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that the VCAA made no change to the 
eligibility criteria regarding the payment of attorney fees 
for past-due benefits.  Here, the parties were notified of 
this criteria by various documents, including correspondence 
dated in November 2001, the DRO decision and Statement of the 
Case (SOC) promulgated in February 2002, the Board remands of 
August 2002 and March 2003, and the July 2003 Supplemental 
Statement of the Case (SSOC).  In addition, the parties were 
on notice of the existence of the VCAA since at least the 
time of the March 2001 Court Order.  Moreover, there does not 
appear to be any pertinent evidence identified by any of the 
parties that has not been obtained or requested by the RO.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Background.  As mentioned above, by an April 2000 decision, 
the Board denied the veteran's PTSD claim.  The veteran 
appealed this decision to the Court.  In July 2000, the 
veteran retained the attorney as private representation in 
his claim.  The July 2000 Veterans Benefits Attorney/Client 
Contingent Fee Contract (Contract) provided, in essence, for 
payment of an attorney a fee equal to 20 percent of any past-
due benefits awarded on the basis of the veteran's claim 
following a remand order from the Court.

By a March 2001 Order, the Court vacated and remanded the 
case to the Board for consideration of the VCAA, pursuant to 
appellee's motion.  It is noted that the attorney filed an 
appellant's motion against vacating and remanding the Board's 
decision solely on this basis.  

In June 2001, Board remanded the PTSD claim to the RO for 
additional development. 

In July 2001, the veteran executed an Attorney-Client Fee 
Contract in favor of his current representative.  The 
agreement contemplated services with respect to the appeal to 
the Court and all proceedings for benefits before VA, 
provided for a fee equal to 20 percent of any past-due 
benefits awarded, and specifically revoked all other powers 
of attorney.

In an October 2001 rating decision, the RO granted service 
connection for PTSD, evaluated as 100 percent disabling, 
effective October 23, 1992.  By correspondence dated in 
November 2001, the RO informed the parties of the award of 
past-due benefits based on the October 2001 decision in the 
calculated amount of $202,587.78 and noted that 20 percent of 
the past-due benefits, or $40,519.56, had been withheld 
pending a determination as to eligibility for the payment of 
attorneys fees from past-due benefits.

In December 2001, the RO determined that the attorney was 
eligible for one-half of the withheld past-due benefits and 
that the veteran's current representative was entitled to the 
other one-half.  Both the veteran and the attorney perfected 
an appeal with that decision.  The veteran opted for DRO 
review of the claim.

By a February 2002 decision, the DRO determined that the 
veteran's current representative was not eligible for payment 
of fees from past-due benefits because he had not timely 
filed a copy of the fee agreement with the Board.  Moreover, 
the DRO determined that the attorney was not eligible for 
payment of attorney fees from past-due benefits.  The DRO 
concluded that the contingent fee provision of the fee 
agreement did not survive the termination of the attorney-
client relationship by the veteran in or about July 2001.  It 
was determined that the 20 percent of past-due benefits 
withheld by VA should be paid to the veteran.  

In November 2002, the RO obtained a legal opinion on this 
case from VA Regional Counsel, in response to the Board's 
August 2002 remand directives.  Among other things, the RO 
requested a determination as to the effect of applicable 
state law on a contingent fee agreement after termination of 
the underlying attorney-client relationship, as well as 
consideration of any relevant federal law and precedent court 
decisions.  The Regional Counsel summarized the pertinent 
facts regarding this case, noting that contingent fee 
agreements, such as the Contract in this case, were 
contemplated by veterans' benefits law.  In order, however, 
to analyze the Contract with respect to state law, the 
Regional Counsel stated that the choice of the appropriate 
state law to apply was critical to the outcome of the legal 
inquiry.  In the instant case, it was noted that the veteran 
resided in Colorado; that the attorney's law office was 
located in California; that performance under the Contract 
was contemplated in California, Colorado, and the District of 
Columbia (D.C.); and that performance apparently took place 
in all three locations.  The Regional Counsel also noted that 
the three jurisdictions treat contingent fee agreements 
somewhat differently, and summarized those differences 
regarding termination of such agreements.  For example, in 
California and Colorado, the recovery, when allowed, was not 
under the contingent fee agreement, which had been abrogated, 
but rather under the theory of quantum meruit which required 
a balancing of the equities of payment of an attorney fee 
under all the facts and circumstances of the case.  Moreover, 
in Colorado, the contingent fee agreement must specifically 
contain notice to the client of the attorney's right to seek 
quantum meruit recovery.

With respect to the issue of which appropriate state law 
would govern the Contract, the Regional Counsel noted that 
the Contract itself did not specify which state law would 
control interpretation of its terms.  The Regional Counsel 
also noted that the United States Supreme Court had stated, 
in regard to choice of law principles, that

[m]atters bearing upon the execution, the 
interpretation, and the validity of a 
contract are determined by the law of the 
place where the contract is made.  
Matters are connected with its 
performance are regulated by the law 
prevailing at the place of performance.  
Matters respecting the remedy, such as 
the bringing of suits, admission of 
evidence, statutes of limitations, depend 
upon the law of the place where the suit 
is brought.

The Regional Counsel noted that all three of the 
jurisdictions follow the above rule with respect to the law 
of the place where the contract was made controlling the 
contract's interpretation.  In addition, the Regional Counsel 
stated that, in making a determination regarding the effect 
of the termination of the attorney-client relationship on a 
contingent fee agreement, and in the event of the agreement's 
termination, the existence of an alternative theory of 
recovery for legal services was a matter of contract 
interpretation.  The Regional Counsel also summarized general 
contract principles, including the fact that it was formed 
through offer and acceptance and required consideration.  
Moreover, it was noted that a contract was accepted by 
complying with the terms of acceptance included within the 
offer.

Regarding the facts of this case, the Regional Counsel stated 
that the attorney mailed an offer to the veteran in July 
2000, which indicated that the attorney had learned the 
veteran had filed an appeal with the Court; that the attorney 
described the services he was prepared to supply to the 
veteran and offered to evaluate the veteran's case at no 
expense; that a contingent fee agreement was included for 
execution by he veteran; that the method of acceptance 
specified by the attorney was that the veteran return a 
signed copy of the Contract to the attorney; that the veteran 
signed the document in July 2000, and returned it 
(presumably) by mail to the attorney; and that the attorney 
signed the Contract later that same month.  Therefore, the 
Regional Counsel concluded that upon the veteran depositing 
the signed Contract in the mail in Colorado, the contract was 
formed since offer and acceptance had been perfected and 
consideration in the form of mutual promises was provided.  
Accordingly, because the Contract was formed in Colorado, 
pursuant to the choice of law guidance, the law of Colorado 
must be applied with respect to interpretation of the 
Contract.

The Regional Counsel noted that Colorado law provided that 
when an attorney was discharged under a contingent fee 
agreement (prior to completion of substantial performance 
under the contract) any compensation recovered could not be 
under the contingent fee agreement due to its abrogation, but 
rather was to take place on a quantum meruit basis, and 
provided a summary thereof.  Specifically, the Regional 
Counsel stated, 

Quantum meruit is a theory of contract 
recovery that invoked an implied contract 
when the parties either have no express 
contract or have abrogated it.  
Application of the doctrine of quantum 
meruit, also termed quasi-contract or 
unjust enrichment, does not depend upon 
the existence of a contract, either 
express or implied in fact.  Rather, it 
arises out of the need to avoid unjust 
enrichment to a party even in the absence 
of an actual agreement to pay for the 
services rendered . . . .  Quantum meruit 
. . . balances the equities between the 
parties.

The Regional Counsel, however, noted that the law in Colorado 
required a clear written statement of the fee arrangement 
between an attorney and client, and that even in the area of 
quantum meruit recovery, which existed specifically to 
address the absence of a written agreement (perhaps caused by 
the termination of the agreement), Colorado required the 
attorney explicitly to provide notice in the contingent fee 
agreement of the attorney's right to seek quantum meruit 
recovery if the contract failed.  As such, recovery 
conditioned on this requisite notice might then be obtained 
upon who was at fault and who terminated the employment 
relationship.

Here, the Regional Counsel noted that the Contract between 
the attorney and the veteran gave no notice to the veteran 
that the attorney might pursue equitable relief in the event 
the contract failed.  Therefore, the Regional Counsel 
concluded that quantum meruit recovery was not available in 
this case under Colorado law.  Accordingly, it was the 
Regional Counsel's opinion that recovery under Colorado law 
was neither available with respect to the Contract due to its 
abrogation prior to occurrence of the contingency, nor under 
the only other potential avenue of recovery, the equitable 
theory of quantum meruit.

The Board notes that the above legal opinion from the 
Regional Counsel contained citations to various legal 
authorities in support of its findings and conclusions.

The record reflects that the RO sought an additional opinion 
from the Regional Counsel following the Board's March 2003 
remand.  In July 2003, the Regional Counsel, in essence, 
reaffirmed the conclusions reached in the November 2002 
opinion.

No controlling, legal authority has since been cited to 
and/or identified which refutes the conclusions of the 
Regional Counsel as to the appropriate choice of state law in 
the instant case, nor whether the attorney is eligible to 
recover fees under the appropriate state law.

Legal Criteria.  A claimant may have attorney representation 
for the prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney, however, may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h).  In addition, the fees 
charged by the attorney for services rendered must be 
reasonable.  38 C.F.R. § 20.609(e).  Fees totaling no more 
than 20 percent of any past-due benefits awarded are presumed 
to be reasonable.  38 C.F.R. § 20.609(f).  The Board, upon 
its own motion or the request of either party, may review the 
fee agreement and may order a reduction in the fee called for 
in the agreement if the Board finds that the fee is excessive 
or unreasonable.  38 U.S.C.A. § 5904(c)(2); 38 C.F.R. § 
20.609(i).  Attorney fees may be based on a fixed rate, 
hourly rate, a percentage of benefits recovered, or a 
combination thereof.  38 C.F.R. § 20.609(e).  Reasonableness 
is determined by considering a number of factors as described 
in VA regulation.  Id.

In Scates v. West, 13 Vet. App. 98 (1999), the veteran's 
former attorney sought payment of attorney fees from past-due 
benefits after his representation was terminated by the 
veteran.  A panel of the Court noted that the fee agreement 
in question provided for New York law to control the remedies 
available to the attorney.  Id. at 104.  After reviewing New 
York law, the Court held that the veteran's former attorney 
was not entitled to payment of attorney fees from past-due 
benefits because the contingent fee contract between the 
veteran and the attorney ceased to exist when the veteran 
terminated the attorney client relationship.  Id.

Subsequently, the attorney obtained review by the full Court 
and withdrawal of the panel decision.  See Scates v. West, 13 
Vet. App. 304 (2000).  The en banc Court decision held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO.  Scates v. 
Gober, 14 Vet. App. 62, 64 (2000).

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) concluded that, when read in 
context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed. Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Federal Circuit held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.  The remaining question was which part 
of VA should determine the fee payable to the attorney, the 
RO or the Board.  Id.  The Federal Circuit did not reach the 
jurisdiction issue but rather concluded that the Court's 
decision may be sustained on alternate grounds, i.e., that on 
the particular facts of the case, the RO was the most 
appropriate agency initially to decide the attorney fee claim 
because it was better qualified than the Board to resolve the 
kind of factual inquiries involved.  Id. at 1368.  Those 
inquiries included why the veteran terminated the attorney's 
employment, on what basis should the attorney's share of the 
20 percent contingent fee be calculated, and what effect did 
state law have on the contingent fee agreement.  Id. at 1368- 
69.

Analysis.  In the instant case, the Board finds that the 
attorney is not eligible for the payment of attorney fees 
from past-due benefits based on the facts of this case.

The Board concurs with the Regional Counsel's determination 
that the law of the state of Colorado governs the terms of 
the Contract between the veteran and the attorney in this 
case.  Nothing in the Contract itself specifically requires 
that the law of a different state shall apply.  Moreover, the 
Regional Counsel's opinion on this matter is in accord with 
the choice of law principles followed by the three potential 
jurisdictions of Colorado, California, and D.C., as well as 
general contract principles.  Further, no controlling, 
contrary legal precedent has been proffered which refutes the 
conclusion reached by the Regional Counsel in its November 
2002 legal opinion.  

The Board also concurs with the Regional Counsel's 
determination that the law of the state of Colorado does not 
permit the payment of attorney's fees for past-due benefits 
to the attorney based on the facts of this case.  As stated 
above, Colorado law only permits recovery in the case of a 
terminated contingent fee agreement under the theory of 
quantum meruit.  In order for this method of recovery to be 
available, the agreement must provides notice to the client 
of the attorney's possible quantum meruit action.  Here, no 
such notice is contained in the Contract between the veteran 
and the attorney.  Consequently, the attorney does not 
satisfy the eligibility criteria for the payment of attorney 
fees for past-due benefits under the applicable state law, 
and his claim must be denied.  See Scates v. Principi, supra.

Even if the theory of quantum meruit were applicable in the 
instant case, it still does not appear that the attorney 
would be eligible for payment of attorney fees for past-due 
benefits.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).  As stated above, quantum meruit involves a 
balancing of the equities between the parties in order to 
avoid unjust enrichment to a party.  Here, the Contract 
between the veteran and the attorney was terminated prior to 
the October 2001 rating decision which granted service 
connection for PTSD.  Although the attorney was the veteran's 
representative when the Court vacated the April 2000 Board 
decision, the Court's March 2001 Order reflects that the 
Board's decision was vacated and remanded solely for 
consideration of the impact of the VCAA which was enacted 
subsequent to the Board's decision.  Further, this Order was 
pursuant to appellee's motion, which the attorney opposed.  
Based on these facts, it does not appear that recovery under 
the theory of quantum meruit would be warranted.

For the reasons stated above, the Board concludes that the 
eligibility criteria for the payment of attorney fees from 
past-due benefits are not met.  Consequently, the benefit 
sought on appeal must be denied.



ORDER

Inasmuch as the attorney is not eligible for the payment of 
attorney fees from past-due benefits, the benefit sought on 
appeal is denied.



                    
_________________________________________________
	James L. March
Veterans Law Judge,  Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION CONCERNING THE REASONABLENESS OF YOUR 
FEE AGREEMENT

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision concerning the reasonableness of your agreement for fees 
for representation before the Department of Veterans Affairs (VA). If you 
are satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with the Board's decision, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

None of these things is mutually exclusive - you can do all four at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States of Appeals for Veterans Claims?  Send 
your Notice of Appeal to the court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1000 --20.1003. Address your 
letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 



VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 1
 CONTINUED




How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested. You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board. Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time. 
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE). Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 




VA 
FORM
JUN 
2003 
(RS) 
 4597a
Page 
2




